DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The first paragraph of the specification should be amended to include updated patent information.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-11, 13-14 and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neal (US 2011/0106221).
Regarding claim 2, Neal discloses an electric pulse generator (view figure 25B with pulse generators 1 and 2); a probe comprising an electrode electrically connected to the electric pulse generator (view figure 25B with electrodes electrically connected to the generator); wherein the probe and electric pulse generator are configured to apply to the soft tissue an electric field in a range of 1,500 V/cm to 10,000 V/cm by delivering, from the pulse generator to the probe [Para 0173 mentions an electric field pulse], a series of bi-polar electric pulses, wherein the electric field is sufficient to cause electrical membrane breakdown of a cell membrane of cells of the soft tissue, wherein the bi-polar electric pulse is characterized by an instant charge reversal between positive and negative polarity [Para 0039-0043; 0068, 0137-0142 and figures 22 and 25B).  
Regarding claim 3, Neal discloses the system of claim 2 wherein a voltage of the bi-polar electric pulses is from 0.5 kV to 10 kV (Table II; and [Para 0035-0041]).
Regarding claim 4, Neal discloses the system of claim 2, wherein the pulse generator is configured to deliver the series of bi-polar electric pulses such that the voltage over time of the series of bi-polar electric pulses traces a square waveform [Para 0039-0043; 0068 and figure 22].  
Regarding claim 5, Neal discloses the system of claim 2, wherein the pulse generator is configured to deliver the series of bi-polar electric pulses including at least 100 bi-polar electric pulses to the probe [Para 0040-0043 and 0164-0176].  
Regarding claim 6, Neal discloses the system of claim 2, wherein the pulse generator is configured to deliver the series of bi-polar electric pulses to the probe, each pulse having a duration of between 100 µs and 1000 µs [Para 0171].  
Regarding claim 7, Neal discloses the system of claim 2, wherein the probe and electric pulse generator are configured to apply an electric field having a frequency from 14.2 kHz to 500 kHz [Para table II; Para 0137-0142].  
Regarding claim 8, Neal discloses the system of claim 7, wherein the probe and electric pulse generator are configured to apply an electric field having frequency from 100 kHz to 450 kHz [Para table II; Para 0137-0142].    
Regarding claim 9, Neal discloses the system of claim 2, comprising a controller coupled to the electric pulse generator and configured to control delivery of the series of bi-polar electric pulses [Para 0040 and claim 24).  
Regarding claim 10, Neal discloses the system of claim 9, wherein the controller is configured to control one or more of a duration of each of the bi-polar electric pulses, a shape of each of the bi-polar electric pulses, a number of the bi-polar electric pulses in the series, and a spacing between successive bi-polar electric pulses in the series [Para 0040-0043 and 0164-0176].  
Regarding claim 11, Neal discloses the system of claim 9, comprising a temperature probe connected to the controller, wherein the controller is configured to control a characteristic of the bi-polar electric pulse responsive to a temperature reading from the temperature probe [Para 0033, 0116, 0158-0161].  
Regarding claim 13, Neal discloses the system of claim 11, wherein the controller is configured to alter for one or more of a duration of the bi-polar electric 
Regarding claim 14, Neal discloses the system of claim 9, wherein the controller is configured to reduce a voltage of the bi-polar electric pulses when a current through the electrode satisfies a threshold [para 0033, 0116, 0158-0161].  
Regarding claim 25, Neal discloses a system for treating soft tissue in a living subject, the system comprising: an electrode; a controller comprising an electric pulse generator, wherein the electrode is electrically connected to the controller, and wherein the controller is configured to determine an electric field strength based on a tissue type of the soft tissue and a target position of the electrode; determine, based on the determined electric field strength, a bi-polar electric pulse train profile characterized by a number of pulses, and a duration of each pulse, and a voltage of the pulses, wherein the voltage of each pulse is characterized by an instantaneous reversal of polarity; and deliver from the pulse generator to the electrode a series of electric pulses according to the electric pulse train profile whereby a pulsed electric field is generated, wherein the electric field is in a range of 1,500 V/cm to 10,000 V/cm, and wherein the electric field is sufficient to cause cell death of cells of the soft tissue by electrical membrane breakdown [Para 0039-0043; 0068, 0137-0142, 0164-0176 and figures 22 and 25B).
Regarding claim 26, Neal discloses the system of claim 25, in which the controller is configured to deliver from the pulse generator to the electrode electric pulses having a voltage from 0.5 kV to 10 kV (Table II; and [Para 0035-0041]).   
Regarding claim 27, Neal discloses the system of claim 25, in which the controller is configured to deliver electric pulses to the probe, each pulse having a duration of 100 µs and 1000 µs [Para 0171].  
Regarding claim 28, Neal discloses the system of claim 25, in which the controller is configured to deliver electric pulses to the electrode such that the pulsed electric field has a frequency from 14.2 kHz to 500 kHz [Para table II; Para 0137-0142].    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal (US 2011/0106221) in view of Rubinsky (US 2008/0132884).
Regarding claim 12, Neal discloses the method of claim 11 but fails to disclose wherein said temperature probe is a thermocouple and wherein said temperature probe is integral to said at least one electrode and introduced therewith. However, Rubinsky teaches that it is known to use said temperature probe is integral to said at least one electrode and introduced therewith as set forth in [0073] lines 1-4 to provide minimal use of external instruments and simultaneous monitoring of temperature with ablation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Neal, with said temperature probe is integral to said at least one electrode and introduced therewith as taught by Rubinsky et al., since such modification would provide the method with said temperature probe is integral to said at least one electrode and introduced therewith for providing minimal use of external instruments and simultaneous monitoring of temperature with ablation.

Claims 15-22 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Neal (US 2011/0106221) in view of Ribas et al. (Dendritic Cell Vaccination combined with CTLA4 Blockade in Patients with Metastatic Melanoma).
Regarding claims 15-22 and 29-31, Neal discloses the claimed invention except for wherein said intracellular components comprises a cellular antigen and said internal constituent part of said cell membrane further comprises an antigen specific to said cell membrane; and further comprising the step of administering to said subject an immunologic response enhancing drug to increase said immunologic process of said subject is activated to remove said intracellular components and internal constituent 
Ribas et al. teaches that it is known to use the method wherein said intracellular components comprises a cellular antigen and said internal constituent part of said cell membrane further comprises an antigen specific to said cell membrane; and further comprising the step of administering to said subject an immunologic response enhancing drug to increase said immunologic process of said subject is activated to remove said intracellular components and internal constituent part of said cell membrane from said extracellular space (Page 6269, Par. 2, lines 1-6); said immunologic response enhancing drug blocks inhibition of the CTLA-4 inhibitory signal of cytotoxic lymphocytes (Page 6269, Par. 4, lines 1-4); said immunologic response enhancing drug is administered by one of intravenously, orally and intramuscularly (Page 6269, Par. 2, lines 1-6); said immunologic response enhancing drug is comprised of autologous dendritic cells (Page 6268, Par. 2, lines 12-21); and said immunologic response enhancing drug binds to S100A9 and modulating regulatory myeloid cell functions (S100A9 is a Human protein that regulates immunological processes, therefore these genes are present in biological tissues and therefore the drug can bind to the gene) to provide effective stimulation of the immune response to remove the antigens of the nonviable ruptured cancer cells and provide an efficient route to the .

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal (US 2011/0106221) in view of Ferek-Petric (US 2003/0204161).
Regarding claims 23 and 24, Neal discloses the system of claim 2, but fails to disclose comprising a sensor, the sensor comprising one or more of a pH sensor, a lactate sensor, a glucose sensor, an electrical impedance sensor, a potassium sensor, a uric acid sensor, and a spectrometer and wherein the system is configured to determine, based a measurement from the sensor, a treatment efficacy of the treatment of the soft tissue.  However, Ferek-Petric discloses an electroporation system which contemplates the use of a pH sensor and incorporating the measurements into the algorithms for therapy control [Para 0120]. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have additional sensors such as those taught by Ferek-Petric. Doing so would allow for additional diagnostic information to be provided in order to program better therapy procedures.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2-31 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,154,869. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and previously patented invention are directed towards treating soft tissue by applying a specific electric field and bipolar pulses in order to cause electrical membrane breakdown of cells.
Claims 2-31 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,849,678. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and previously patented invention are directed towards treating soft tissue by applying a specific electric field and bipolar pulses in order to cause electrical membrane breakdown of cells.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/           Examiner, Art Unit 3794                                                                                                                                                                                             
/MICHAEL F PEFFLEY/           Primary Examiner, Art Unit 3794